Name: 2002/924/Euratom: Commission Decision of 23 July 1999 on the conclusion of two cooperation agreements between the European Atomic Energy Community and the Cabinet of Ministers of Ukraine in the field of nuclear safety and in the field of controlled nuclear fusion (notified under document number C(1999) 2405)
 Type: Decision
 Subject Matter: European construction;  electrical and nuclear industries;  Europe
 Date Published: 2002-11-27

 Avis juridique important|32002D09242002/924/Euratom: Commission Decision of 23 July 1999 on the conclusion of two cooperation agreements between the European Atomic Energy Community and the Cabinet of Ministers of Ukraine in the field of nuclear safety and in the field of controlled nuclear fusion (notified under document number C(1999) 2405) Official Journal L 322 , 27/11/2002 P. 0032 - 0046Commission Decisionof 23 July 1999on the conclusion of two cooperation agreements between the European Atomic Energy Community and the Cabinet of Ministers of Ukraine in the field of nuclear safety and in the field of controlled nuclear fusion(notified under document number C(1999) 2405)(2002/924/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof,Having regard to the approval of the Council,Whereas the two agreements between the European Atomic Energy Community and the Cabinet of Ministers of Ukraine in the field of nuclear safety and in the field of nuclear fusion must be concluded,HAS DECIDED AS FOLLOWS:Sole ArticleThe two agreements between the European Atomic Energy Community and the Cabinet of Ministers of Ukraine in the field of nuclear safety and in the field of controlled nuclear fusion are hereby concluded on behalf of the European Atomic Energy Community.The text of the two Agreements are attached to this Decision.Done at Brussels, 23 July 1999.For the CommissionHans Van Den BroekMember of the Commission